Response to Amendment
The amendment filed December 01, 2021 has been entered. 
Claims 1-2 and 5-19 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1 and 18 to include the allowable subject matter of previous claim 4, which the examiner indicated as allowable in the previous Final Rejection filed September 03, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1 and 18 and their dependent claims 2, 5-17, and 19, the prior art fails to teach that the head cartridge includes two pairs of opposed vertical rollers, wherein the vertical axes of rotation are arranged to form a rectangular grid in plan. While Knape teaches (Fig. 5): two vertically opposed rollers (64) that may be interpreted as the rollers in the instant application, the examiner finds no obvious reason to modify Knape such that there is two pairs of vertically opposed rollers with vertical axes that form a rectangular grid. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617